19-13895-jlg    Doc 277     Filed 06/26/20 Entered 06/26/20 17:10:56              Main Document
                                         Pg 1 of 5

                       EMMET, MARVIN & MARTIN, LLP
                                  COUNSELLORS AT LAW
                                       120 Broadway                                                  Thomas A. Pitta
                                 New York, New York 10271                                                    Partner
                                      212-238-3000                                                Tel: 212-238-3148
                                                                          Fax: 212-238-3100 •Fax (alt.) 212-608-0544
                                  www.emmetmarvin.com                                     tpitta@emmetmarvin.com


   June 26, 2020

   Via ECF and FedEx
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE:      In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

           This firm represents judgment creditor Sagi Genger (“Sagi”) in the above Chapter
   7 case. Pursuant to Your Honor’s instructions at the June 23, 2020 teleconference, we
   respectfully submit this letter brief in opposition to the motion of Kasowitz Benson to
   compel the testimony and documents from trial counsel John Dellaportas. As set forth
   below, the purported subpoena is both substantively and procedurally improper, and was
   filed purely for harassment, delay and other improper purposes.

                                          Background

           On June 3, 2020, the Court permitted discovery only as to two motions to be heard
   on July 21, 2020: (i) Sagi’s Amended and Updated Motion to Dismiss and Memorandum
   of Law in Support [Dkt. No. 239] (the “Motion to Dismiss”) and (ii) the Chapter 7 Trustee’s
   Motion for Order Pursuant to Sections 105, 363, and 364 of the Bankruptcy Code and
   Bankruptcy Rules 2002, 4001, 6004, 9006 and 9019: Approving (A) Settlement
   Agreement, (B) Sale of The Debtor’s Estate’s Causes of Action Against Certain Third
   Parties, and (C) Financing To Support the Continued Administration of the Case and
   (D) Granting Related Relief (the “Trustee’s Motion”) [Dkt. No. 248]. See Scheduling
   Order [Dkt. No. 254] ¶ 5 (“All discovery in connection with the Motion to Dismiss and the
   Trustee’s Motion shall be served no later than June 3, 2020.”).

           A few minutes before the strike of midnight on June 3, Kasowitz Benson emailed
   a series of discovery requests directed to Sagi, a company he runs called TPR Investment
   Associates, Inc., and his trial counsel, John Dellaportas. The requests directed to Mr.
   Dellaportas were in the form of an unsigned document entitled “Subpoena.” No additional
   service was effected, nor was a witness fee tendered. See Exh. A.




                            NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 277     Filed 06/26/20 Entered 06/26/20 17:10:56             Main Document
                                         Pg 2 of 5
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   June 26, 2020
   Page 2

          The “Subpoena” sought both documents and testimony, but neither request bore
   even the slightest pretense of being related to either the Motion to Dismiss or the Trustee’s
   Motion. First, the “Subpoena” sought production of the following documents:

          Production: … All communications from 2004 to the present with
          representatives of, including attorneys of, (i) the Orly Genger 1993
          Trust and (ii) Dalia Genger.

   As the Court has no doubt gleaned by now, the Genger family has been litigating with one
   another for the last eighteen years, across 40-50 different cases in various forums.
   Consequently, the amount of documents encompassed by this request is basically limitless.

          As for testimony, the “Subpoena” sought the following:

          Testimony: YOU ARE COMMANDED to appear at the time, date, and
          place set forth below to testify at a deposition to be taken in this
          bankruptcy case …. If you are an organization, you must designate one
          or more officers, directors, or managing agents, or designate other
          persons who consent to testify on your behalf about the following
          matters, or those set forth in an attachment: See Exhibit A.

   No Exhibit A was attached. In other words, the subject matter of the subpoenaed testimony
   would also be limitless.

          On June 17, 2020, we served timely objections to the “Subpoena” pursuant to
   Fed.R.Civ.P. 42(5)(2)(B). See Exh. B. Kasowitz Benson responded by demanding to brief
   the Court on the matter. In advance of this submission, we asked Kasowitz Benson to
   provide us a written explanation of the basis for the “Subpoena.” They declined. We are
   accordingly unaware of the basis Kasowitz intends to assert for this discovery, beyond a
   vague allegation of “coordination” among Sagi, Dalia and the Orly Trust.

          For the reasons set forth below, we request that the “Subpoena” be quashed.

                                           Argument

           As noted above, the “Subpoena” is procedurally defective and, according to the
   case law of this Circuit, a “nullity.” Ordinarily, on subpoenas, we endeavor to waive or
   resolve procedural issues. But this “Subpoena” is so palpably inappropriate and violative
   of the Court’s Order that we are unwilling to overlook the formalities.

           First, discovery, as of now, is limited to just two matters: the Motion to Dismiss
   and the Trustee’s Motion. The former motion seeks dismissal of the bankruptcy case based
   on the alleged bad faith of the debtor and cohorts. Specifically, we believe that the debtor
19-13895-jlg    Doc 277      Filed 06/26/20 Entered 06/26/20 17:10:56             Main Document
                                          Pg 3 of 5
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   June 26, 2020
   Page 3

   fraudulently disappeared and encumbered a $32.3 million litigation recovery and then filed
   this case when the U.S. District Court was on the cusp of hearing Sagi’s turnover motion
   to recover those funds. In other words, the motion relates solely to the actions of the debtor
   and those near to her. As Sagi’s counsel, Mr. Dellaportas has arguments as to weight of
   the evidence supporting Sagi’s allegations. But his testimony is not evidence. See
   Pretzantzin v. Holder, 736 F.3d 641, 651 (2d Cir.2013) (“the arguments of counsel are not
   evidence”). As for the Trustee’s motion, it is difficult to imagine on what Mr. Dellaportas
   could possibly be questioned.

            As a consequence, “deposition of an opposing counsel … are strongly disfavored.”
   Alcon Laboratories, Inc. v. Pharmacia Corp., 225 F.Supp.2d 340, 342 (S.D.N.Y. 2002)
   (citing, inter alia, United States v. Yonkers Bd. of Educ., 946 F.2d 180, 185 (2d Cir.1991);
   Hickman v. Taylor, 329 U.S. 495, 516 (1947) (Jackson, J., concurring) (“Discovery was
   hardly intended to enable a learned profession to perform its functions ... on wits borrowed
   from the adversary.”)). Kasowitz Benson has not made the requisite showing that such
   testimony is either relevant or unavailable from other sources.

          Indeed, the irrelevance is the beginning and end of the analysis. As this Court
   explained in connection with the analogous Rule 26(c) standard:

          The showing of “good cause” required under Rule 26(c) is predicated on
          the documents or information sought being relevant in the first place to the
          dispute being adjudicated. Rubin v. Hirschfeld, … 2002 WL 32503670, at
          *2 (D. Conn. Jan. 15, 2002) (“[T]he parties seeking discovery [ ] must first
          establish that the discovery sought is relevant to the claims and defenses
          plead.”); … Thus, “[a]n overly broad request may justify issuance of a
          protective order precluding irrelevant discovery.” Sec. Ins. Co. of Hartford
          v. Trustmark Ins. Co., 218 F.R.D. 24, 27 (D. Conn. 2003).

   In re New York Racing Association Inc., 2016 WL 6081087, *26 (Bank. S.D.N.Y. 2016).
   Mr. Dellaportas’ sixteen-year old communications with Dalia Genger and her counsel have
   no conceivable relevance to either motion on for hearing.

          As for documents, as Mr. Dellaportas advised Kasowitz Benson, he has no
   documents outside of those in the control of our client, Sagi. Kasowitz Benson has
   separately sought discovery from Sagi on the same request. Sagi has interposed privilege,
   relevance and burdensome objections to that request. It is incumbent upon Kasowitz
   Benson to overcome that objection from the actual litigant, not seek an end-run around that
   process by purporting to subpoena the litigant’s counsel of record.

           This takes us to the real matter at hand. What Kasowitz Benson is actually seeking
   to do through this “Subpoena” is invade the legal strategy and thought processes of counsel
19-13895-jlg    Doc 277      Filed 06/26/20 Entered 06/26/20 17:10:56               Main Document
                                          Pg 4 of 5
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   June 26, 2020
   Page 4

   as to matters for which they are directly adverse. As the Chapter 7 Trustee has requested
   separate briefing on privilege issues, we will not brief that issue.

           We only note that, to the extent the point here is to prove that the three parties have
   been “coordinating” toward their shared legal goals (as alleged by Mr. Herschmann at the
   recent conference), we do not deny it. To cite just one example, at the venue hearing on
   October 31, 2019, counsel for the Orly Trust made opening arguments in support of transfer
   to this District, then Mr. Dellaportas cross-examined the debtor, and then counsel for Dalia
   Genger made closing arguments. Subsequent to transfer, the three parties have made a
   series of joint settlement offers to the Chapter 7 Trustee, whose counsel has described
   counsel for Sagi, Dalia and the Orly Trust, collectively, as a single “team” or “group.” See
   3.4.2020 Tr. at 36:19-20; 5.5.2020 Tr. at 15:20-24.

           Moreover, the foregoing merely describes our joint efforts during the bankruptcy.
   Prior to Orly’s filing, Sagi and Dali were co-defendants in multiple, meritless suits brought
   by the debtor, in which she falsely alleged them to be joint tortfeasors and co-conspirators.
   These lawsuits included, inter alia: (a) Orly Genger v. Dalia Genger, Index No.
   109749/2009; and (b) Arie Genger v. Sagi Genger, Index No. 651089/2010. Each of those
   state court suits lasted the better part of a decade; indeed, the Chapter 7 trustee is currently
   trying to sell claims from the 2009 action that are allegedly on appeal.

          To give the Court a sense of the magnitude of the documents sought by Kasowitz
   Benson (which is/was opposing counsel in both cases), the 2009 state court action has
   1,661 docket entries; the 2010 state court action has 1,539 docket entries.

           As noted above, all parties to the joint defense/common interest privilege have
   invoked it, and none have waived it. If Kasowitz Benson wishes to overcome that privilege,
   it must do so directly, not through counsel, who cannot waive it for his client.

           Lastly, the “Subpoena” is not actually a subpoena within the meaning of Rule 45,
   and accordingly is void and unenforceable as a matter of law. First, the “Subpoena” was
   not issued and signed by either the Clerk of Court or any counsel of record, as required
   under Rule 45(a)(3). See, e.g., Burns v. Bank of America, 2007 WL 1589437, *7 (S.D.N.Y.
   June 4, 2007) (holding that “subpoena” not issued and signed by clerk or counsel is “clearly
   invalid” and “a nullity”). Second, the “Subpoena” did not tender a witness fee, as required
   under Rule 45(b)(1). See, e.g., Song v. Dreamtouch, Inc., 2001 WL 487413, *7 (S.D.N.Y.
   May 8, 2001) (“Where no fee is tendered with the service of a subpoena requiring a witness'
   attendance, the service is invalid.”); Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2454
   (3d ed.) (“Failure to tender the appropriate sums at the time the subpoena is served
   invalidates the subpoena.”). Third, the “Subpoena” was not lawfully served, as required
   under Rule 45(b)(1). While Court-sanctioned alternative service is sometimes permitted,
   “district courts in this Circuit have interpreted Rule 45 to require personal service.” Kenyon
   v. Simon & Schuster, Inc., 2016 WL 5930265, *3 (S.D.N.Y. Oct. 11, 2016); Agran v. City
19-13895-jlg    Doc 277     Filed 06/26/20 Entered 06/26/20 17:10:56      Main Document
                                         Pg 5 of 5
   EMMET, MARVIN & MARTIN,   LLP



   Honorable James J. Garrity, Jr.
   June 26, 2020
   Page 5

   of New York, 1997 WL 107452, *1 (S.D.N.Y. Mar. 11, 1997) (“[T]he weight of authority
   is that a subpoena duces tecum must be served personally.”)).

         For all the foregoing reasons, we respectfully request that the “Subpoena” be
   quashed. We thank the Court for its consideration.


                                             Respectfully submitted,

                                             /s/ Thomas A. Pitta
                                             Thomas A. Pitta
                                             Emmet, Marvin & Martin, LLP
                                             120 Broadway, 32nd Floor
                                             New York, New York 10271
                                             Attorneys for Sagi Genger

   cc:    Elizabeth Aboulafia, Esq.
          Raymond W. Battaglia, Esq.
          Rocco A. Cavaliere, Esq.
          John Dellaportas, Esq.
          Yann Geron, Esq.
          Christopher Kiplok, Esq.
          Andrew Kurland, Esq.
          Paul J. Labov, Esq.
          Frank A. Oswald, Esq.
